DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I including claims 1-2, 4-9, and 13 in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the ground(s) that 1) it uses claims as a basis for identifying species I, II, and III, which is improper according to MPEP 806.04(e), 2) asserts, but does not provide any reason why the alleged species are mutually exclusive and, 3) does not provide any reasons why there would be any undue burden on the Examiner by examining all three (3) alleged species. This is not found persuasive because Species I is related to a multiplexing circuit configured to receive the feature map data from the buffer, and output extracted data by extracting feature data of one of features that are included within a plurality of cells in the received feature map data, the features each corresponding to an identical coordinate value; Species II is related to a data extraction circuit configured to receive data from the internal memory, store the received data as feature map data in units of cells, classify features included in the feature map data into a plurality of groups, and output extracted data by extracting feature data of one feature from each of the plurality of groups; Species III is related to generating first data having a matrix form by extracting feature data of one of features included in a plurality of cells included in the feature map data, the features each corresponding to an identical coordinate value, for a plurality of coordinate values; generating extracted data for use in the neural network operation by rearranging rows and/or columns of the first data. Species I, II, and III have different limitations considered as different inventions that require in different areas or fields of search and considerations.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2015177268) in view of Kim (PGPUB: 20180129935).

Regarding claim 1. Chen teaches an integrated circuit included in a device for performing a neural network operation, the integrated circuit comprising: 
to store feature map data in units of cells each comprising at least one feature, wherein the feature map data is for use in the neural network operation (see Fig. 5 and 6, paragraph 68, the co-location data 122 describes groups of stains that can be co-located. The co-location data 122 is used for configuring the CNN such that inputs of the CNN that belong to the same group are mapped onto a common feature map. For example, the inputs of the CNN for image patches 528.1 and 528.2, hence nuclear channel 1 and nuclear channel 2, are mapped onto the same feature map ml whereas the inputs for nuclear channel 2 and membrane channel 1 are mapped onto m2 in accordance with the co-location data 122); and 
a multiplexing circuit configured to receive the feature map data (see Fig. 5 and 6, paragraph 67, the first one C1 of the convolutional layers of the CNN is coupled to the inputs of the CNN as depicted in Fig. 6a by connection mapping of the inputs to the feature maps ml , m2, m3 wherein the mapping is performed in accordance with co-location data being descriptive of groups of the stains. The inputs for channels that represent the same group of stains are mapped onto a common feature map), and output extracted data by extracting feature data of one of features that are included within a plurality of cells in the received feature map data (see Fig. 4, paragraph 60, the test image 420 is separated (S403) into a plurality of channels within the test image, with each channel representing or depicting a particular structure of interest, such as an immune cell or nucleus. For example, the channels extracted may include a first type of immune cell marker channel 421 , a second type of immune cell marker channel 423, and a nucleus marker channel 425. In some embodiments, the channels can be other type of image channels such as RGB channels, LAB channels, or channels from multi-spectral imaging system), the features each corresponding to an identical coordinate value (see Fig. 4, paragraph 57, for patch extraction during testing. In step S413, either nuclei or other structures in the image are detected using segmentation or other operations, and coordinates of the detected structures selected in step S415. Alternatively, in step S413, the image is divided into a plurality).
However, Chen does not expressly teach the feature map data from the buffer.
Kim teaches that the data selector 250 may include a switch circuit 25A and a plurality of multiplexers (MUXes) 251 to 25i. The switch circuit 25A may provide, to the plurality of MUXes 251 to 25i, respective data values stored in the plurality of input buffers on the basis of the sparse weight kernel SW (see Fig. 2 and 7, paragraph 101); the input tile Din_T may be represented as a matrix having 0th to 8th input values I0 to I.sub.8, and the 0.sup.th to 8.sup.th input values I0 to I8 may be respectively stored in 0th to 8th input buffers. At this point, the switch circuit 25A may connect the 0th, 1st, 3rd and 4th input buffers to a first MUX 251 so that the 0th, 1st, 3rd and 4th input buffers I0, I1, I3, and I4 are provided to the first MUX 251 (see Fig. 2 and 7, paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by Kin for providing the input tile Din_T may be represented as a matrix having 0th to 8th input values I0 to I.sub.8, and the 0.sup.th to 8.sup.th input values I0 to I8 may be respectively stored in 0th to 8th input buffers, as the feature map data from the buffer. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 13. The combination teaches the integrated circuit of claim 1, wherein the neural network operation comprises a convolution operation, the feature map data comprises input feature map data on which the convolution operation is to be performed (see Kim, Fig. 6 and 7, item 200 ), and 
the extracted data is data that is to be directly multiplied by a weight during the convolution operation (see Kim, Fig. 7, item 240). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2015177268) in view of Kim (PGPUB: 20180129935), and further in view of Ji (CN 107240102).

Regarding claim 2. The combination teaches the integrated circuit of claim 1,
wherein the multiplexing circuit is configured to generate first data by extracting, from the plurality of cells, pieces of feature data corresponding to all coordinate values of the first data (see Chen, Fig. 3, paragraph 52, image patches are extracted around identified image structures, for example, centroids of cells or nuclei and processed using a CNN. FIG. 3A depicts an exemplary method for patch extraction during training. The patch extraction operation (S301 ) begins with an input of a coordinate, such as a coordinate x,y. During training, as described above, the coordinate of the cellular structure (such as a centroid or membrane) may be input by a trained operator, along with a label corresponding to the cellular structure identified by the operato)
However, the combination does expressly teach generate the extracted data by rotating the first data in at least one of a vertical direction and a horizontal direction.
Ji teaches that introducing next layer in the network model and introducing first layer of convolution layer original training image, calculating layer convolution feature hl is as mentioned, reducing resolution of feature map to original 1/second, extracting advanced features of image step by step, reducing size of the feature graph gradually and obtaining feature graph after each layer as next level of input; enlarging convolution operation, reducing size of the feature map according to convolution kernel, sliding step size of different sizes, reducing convolution layer in convolution neural network of feature map, comparing upper sampling layer with anti-pooling operation, maximum value of each sub-region corresponding to anti-pooling window to original position index, remaining position is set to zero, expanding feature map size and reducing size of reduced feature map to expand, introducing feature map of convolution neural network in into deconvolution neural network, where deconvolution neural network adopts mirror structure of convolution neural network comprises deconvolution layer and upper sampling layer, introducing feature map first input to deconvolution layer for deconvolution, using transpose of convoluted core in the convolution process, where horizontal and vertical directions is rotated by 180 degrees (see page 4, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Ji for providing extracting advanced features of image and introducing feature map first input to deconvolution layer for deconvolution, using transpose of convoluted core in the convolution process, where horizontal and vertical directions is rotated by 180 degrees, as generate the extracted data by rotating the first data in at least one of a vertical direction and a horizontal direction. Therefore, combining the elements from prior arts according to known methods and technique, such as rotating the first data in at least one of a vertical direction and a horizontal direction, would yield predictable results.


Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667